United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1818
                                  ___________

Eugene Smith,                         *
                                      *
             Appellant,               *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Eastern District of Arkansas.
Postal Service, (U.S.) Inspector      *
General; Norman Gilcrest, Postmaster, *      [UNPUBLISHED]
United States Postal Service,         *
                                      *
             Appellees.               *
                                 ___________

                            Submitted: May 15, 2008
                               Filed: May 21, 2008
                                ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Eugene Smith appeals the district court’s1 dismissal of his case for lack of
subject matter jurisdiction. Upon de novo review, see Hastings v. Wilson, 516 F.3d
1055, 1058 (8th Cir. 2008), we conclude dismissal was proper. We affirm the
judgment of the district court. See 8th Cir. R. 47B.
                        ______________________________


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.